Citation Nr: 1115384	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for herniated disc, L4-5, of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployed due to symptoms of his service-connected herniated disc, L4-5, of the lumbar spine, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, it is listed on the first page of this decision.  

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO; however, he failed to report for the scheduled hearing in January 2009 and made no attempt to reschedule.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

1.  The Veteran's herniated disc, L4-5, of the lumbar spine is productive of limitation of motion of 30 degrees or less of forward flexion of the thoracolumbar spine with pain on motion and there is no evidence of unfavorable ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

2.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no worse than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for herniated disc, L4-5, of the lumbar spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2010). 

2.  The criteria for a separate evaluation in excess of 10 percent right-sided mild incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate evaluation in excess of 20 percent for left-sided mild incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 51079b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between December 2004 and March 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in a June 2009 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran requested a hearing but failed to report to the hearing scheduled in January 2010.

VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran reported that his low back disability worsened over time, he has not reported that it has worsened since the most recent VA examination in July 2007.  As such, a remand is not required solely due to the passage of time since the July 2007VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's statements describing the symptoms of his service-connected lumbar spine disability are deemed competent evidence.  And these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2010).

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a (2010).  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.

The Veteran's service-connected herniated disc, L4-5, of the lumbar spine, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the code for evaluating intervertebral disc syndrome under the Rating Schedule section for evaluating the spine.  The service-connected herniated disc, L4-5, of the lumbar spine is evaluated as 20 percent disabling.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etcetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Veteran seeks a disability rating in excess of 20 percent for herniated disc, L4-5, of the lumbar spine.  Separate disability rating are in effect for (1) sciatica with left leg anterior thigh numbness (rated 20 percent), and (2) sciatica of the right lower extremity (rated 10 percent); both are associated with the herniated disc, L4-5, of the lumbar spine.  

These two sciatica disability ratings were addressed in the May 2006 rating decision on appeal, and also in a March 2008 rating decision, in which the RO increased the rating for the left leg sciatica disability from 10 to 20 percent, effective October 16, 2007.  However, the Veteran did not appeal as to the rating assignment for either.  

Nevertheless, consideration of these associated sciatica disability ratings is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent for herniated disc, L4-5, lumbar spine.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the herniated disc, including the bilateral leg sciatica disabilities.  

During a March 2006 VA examination of the spine, the Veteran reported that he had worsening low back pain with radiculopathy of the left lower extremity since the inservice injury.  He reported that the pain was between 8 and 10 in intensity on a scale of 10, on a daily basis.  He reported having weakness in the left lower extremity, and starting to have weakness in the right lower extremity.  The Veteran reported having fatigability, limitation of repetition and lack of endurance, and flare-ups daily.  

The Veteran denied having any bowel, bladder or erectile dysfunction.  He ambulated with a cane and could ambulate a very short distance, less than one to two blocks, secondary to pain.  The Veteran reported that he had no incapacitating episodes over the past 12 months, and that he had been treated with medications including ibuprofen, morphine, and Percocet.  He had had no therapy or surgery.

On examination the Veteran walked with a cane and had a left limping gait.  He had a kyphotic posture and did not have any paraspinal tenderness.  He was unable to perform range of motion exercises secondary to pain.  He did not have any apparent muscle spasms.  He did have pain with movement and he fatigued with movement.  He was unable to perform motor examination in the left lower extremity secondary to pain.  Motor examination showed a 5/5 motor strength in the right lower extremity.  He had a positive Lasegue sign on the left at 30 degrees.  His deep reflexes were 2+ throughout.  An MRI dated in August 2005 showed a large herniated disc at L5-S1 on the left.  

The report contains diagnoses of lumbar radiculopathy, and lumbar herniated disc.  With respect to criteria under Deluca, the examiner noted that the Veteran reported complaints of significant pain radiating down the left lower extremity in the S1 distribution.  The examiner commented that the Veteran clearly had a large herniated disc for which the Veteran had refused surgery on multiple occasions; and that the Veteran presently had a significant amount of pain due to the service-connected low back disability.

During a March 2006 VA neurological examination, the Veteran complained of pain in his back radiating down the left leg to the foot, evidenced on examination by his initial pulse of 80 rising to 110 indicating significant distress.  Muscle bulk was symmetrical in both legs and muscle tone appeared to be within normal limits.  But strength on dorsiflexion of the left foot at the ankle was diminished.  Sensation was intact in the lower extremities except on the soles of the feet, left more diminished than right.  

The report contains an impression that the Veteran had a large herniated disc at L5-S1 distribution affecting the left S1 nerve root with consequent radiculopathy.  The Veteran had some weakness at the left gastrocnemius.  Sensory diminution was mostly in the S1 distribution on the left.  The examiner commented that the Veteran agreed to surgery.  The pain interferes with activities of daily living, and the Veteran cannot walk any significant distance due to severe back pain.

The report of a July 2007 VA examination of the spine shows that the Veteran had no history of cited urinary dysfunction, fecal incontinence, erectile dysfunction, or erectile dysfunction.  The Veteran did have leg or foot weakness, falls, and unsteadiness, which were related to his service-connected low back disability; but no numbness, paresthesias, visual dysfunction, or dizziness.  The Veteran reported having a history of fatigue, weakness, and pain, but no decreased motion or stiffness.   The pain was in the low back and into the legs, left worse than right.  The Veteran reported that the pain was moderate in severity and constant and daily.

The Veteran reported he had had numerous incapacitating episodes for the thoracolumbar region during the last 12 months, and he had been to an emergency room at least 10 times with excruciating back pain and leg numbness and weakness.

On examination of the thoracic sacrospinalis, there was spasm and pain on motion on the left and right sides.  There was tenderness on the left; and no atrophy, guarding, or weakness.  On range of motion, the thoracolumbar spine showed flexion from zero to 40 degrees (active) with pain beginning at 30; and from zero to 30 (passive) with pain beginning at 30 degrees.

The Veteran reported that he was not retired but currently not employed for a duration of two to five years due to back pain and disability.  He reported he had not had a steady job since discharge from service.  He had not worked since the end of 2005.  The report contains a diagnosis of lumbar back pain with herniated disk L5-S1, and radiculopathy affecting the left L5 nerve root.  The diagnosis was associated with low back pain with radiation.  The examiner commented that the low back disability affected the Veteran's usual daily activities, preventing exercise, recreation, and sports; with severe effects on doing chores; moderate effects on shopping, traveling, and bathing; mild effects on dressing and toileting; and no effects on grooming.  

The Board has reviewed the pertinent competent evidence of record, including the medical evidence on file as discussed above.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion and weakness, the Board finds that a 40 percent disability rating and no more is warranted for the herniated disc, L4-5, lumbar spine.  In this regard, the most recent findings applicable under the criteria of the General Rating Formula for Diseases and Injuries of the Spine reflects a low back condition productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  Thereby a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion and associated weakness.  In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's herniated disc, L4-5, of the lumbar spine is productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 40 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Moreover, the evidence on file does not show that the separately service-connected sciatica of the right lower extremity, or sciatica with left leg anterior thigh numbness, are respectively productive of more than mild and moderate incomplete paralysis of the sciatic nerve so as to warrant a disability rating in excess of the existing 10 and 20 percent ratings assigned, respectively.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  

Also, the competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities such as bowel or bladder impairment, so as to warrant a separate evaluation on that account.

As noted above, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).  On review of the evidence, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide for a higher rating than the 40 percent granted here under the General Rating Formula for Diseases and Injuries of the Spine.  

In this regard, during the July 2007 VA examination the Veteran reported he had been to an emergency room at least 10 times during the previous 12 months with excruciating back pain and leg numbness and weakness.  However, the medical records on file do not show objective evidence productive of the Veteran having had incapacitating episodes-of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician-having a total duration of at least six weeks during the past 12 months.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's low back symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 40 percent, 10 percent and 20 percent evaluations.  As such staged ratings are not warranted.

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, based on the above, the Board finds that the schedular criteria reasonably contemplate the manifestations of the Veteran's low back disability, i.e., his limitation of motion of his low back due to pain and the neurological impairment of his right and left lower extremities.  As such, referral for extraschedular consideration is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for herniated disc, L4-5, of the lumbar spine, is granted

A rating in excess of 10 percent for right lower extremity sciatica is denied.

A rating in excess of 20 percent for left lower extremity sciatica is denied.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is unemployed due, in part, to symptoms of his service-connected low back disability.  

In this regard, at the time of the July 2007 VA examination, the Veteran reported that he was not working due to his back pain and disability and had not had steady job since discharge from service, and had not worked at all since 2005.  The examination report during examination showed that the examiner found that there were some significant effects of the low back disability on a number of listed usual daily activities, which may affect his lifestyle and potential for employment.

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities have on his employability, including his depressive disorder; herniated disc, L4-L5; sciatica with left leg anterior thigh numbness; sciatica of the right lower extremity; and headaches.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notification with respect to the TDIU aspect of his claim. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an examination with an appropriate medical professional to obtain an opinion regarding the effect(s) on his employability of his service-connected disabilities, including his depressive disorder; herniated disc, L4-L5; sciatica with left leg anterior thigh numbness; sciatica of the right lower extremity; and headaches.  

Provide the examiner with the entire claims file and a copy of this remand for review, and the examiner should note such review in the examination report.  

The examiner should conduct all necessary tests and studies.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered, reflecting consideration of both the lay and medical evidence of record.  

4.  Then adjudicate whether a TDIU is warranted.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


